Case 19-70321-JAD        Doc 116    Filed 10/01/19 Entered 10/01/19 08:00:17          Desc Main
                                   Document      Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In Re:                                            Bankruptcy No. 19-70321-JAD
 16509 Lincoln Highway LLC,
        Debtor(s)                                  Chapter 7

 Eric E. Bononi, Trustee,                          Doc. # ____
         Movant
                       v.                          Related Doc. # 101

 16509 Lincoln Highway LLC; Rapid Funding,
 LLC; Bedford County Tax Claim Bureau;
 Chestnut Ridge Area Joint Municipal
 Authority; Breezewood Enterprises, Inc.;
 Bedford County; East Providence Township;
 Everett Area School District; Pleasantville
 Borough; and Chestnut Ridge School District,

         Respondent(s)




                                      ORDER OF COURT

         AND NOW, this _______ day of _____________________, 20_____, on consideration of
 the Trustee’s Motion for Sale of Property Free and Divested of Liens, the Court finds:

     (1) That service of the Notice of Hearing and Order setting hearing on said Motion/Complaint
 for private sale of real property free and divested of liens of the above named Respondents, was
 effected on the following secured creditors whose liens are recited in said Motion/Complaint for
 private sale, viz:
      DATE OF SERVICE                              NAME OF LIENOR AND SECURITY

      9/6/19                                       Rapid Funding LLC

                                                   mortgage, judgment and UCC-1 against the
                                                   Assets
      9/6/19                                       Bedford County Tax Claim Bureau
Case 19-70321-JAD        Doc 116     Filed 10/01/19 Entered 10/01/19 08:00:17            Desc Main
                                    Document      Page 2 of 5


                                                     statutory liens against real property included
                                                     in Assets for real estate taxes
      9/6/19                                         Chestnut Ridge Area Joint Municipal
                                                     Authority

                                                     municipal lien claim against real property
                                                     included in Assets
      9/6/19                                         Breezewood Enterprises, Inc.

                                                     No lien in Assets-listed for notice purposes
                                                     only

      9/6/19                                         Bedford County

                                                     statutory liens against real property included
                                                     in Assets for real estate taxes
      9/6/19                                         East Providence Township

                                                     statutory liens against real property included
                                                     in Assets for real estate taxes
      9/6/19                                         Everett Area School District

                                                     statutory liens against real property included
                                                     in Assets for real estate taxes
      9/6/19                                         Pleasantville Borough

                                                     statutory liens against real property included
                                                     in Assets for real estate taxes
      9/6/19                                         Chestnut Ridge School District

                                                     statutory liens against real property included
                                                     in Assets for real estate taxes

     (2) That sufficient general notice of said hearing and sale, together with the confirmation
 hearing thereon, was given to the creditors and parties in interest by the moving party as shown by
 the certificate of serviced duly filed and that the named parties were duly served with the Motion.
     (3) That said sale hearing was duly advertised on the Court’s website pursuant to W. PA LBR
 6004-1(c)(2) on September 2, 2019, in the Bedford Gazette on September 20, 2019, and in the
 Bedford County Legal Journal on September 27, 2019, as shown by the Proof of Publications duly
 filed.
     (4) That     the      price     of      $__________________________            offered      by
 ________________________ (“Purchaser”) was a full and fair price for the property in question.
Case 19-70321-JAD         Doc 116     Filed 10/01/19 Entered 10/01/19 08:00:17              Desc Main
                                     Document      Page 3 of 5


    (5) That at the sale hearing the highest/best offer received was that of the above Purchaser(s)
 and no objections to the sale were made which would result in cancellation of said sale.
    (6) Any deed resulting from this sale shall be free and clear of any transfer and/or recordation
 taxes and this Court will issue such Order further thereon as may be appropriate.
    (7) That the Purchaser(s) has acted in good faith with respect to the within sale in accordance
 with In re Abbotts Dairies of Pennsylvania, Inc., 788 F2d. 143 (3d Cir. 1986).

        NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that the
 sale by Special Warranty deed and bill of sale of the Assets described in the Asset Purchase
 Agreement attached to the Motion, which are commonly known as 16509 Lincoln Highway,
 Breezewood, Pennsylvania 15553, 16521 Lincoln Highway, Breezewood, Pennsylvania 15553,
 and 4178 Quaker Valley Road, Alum Bank, Pennsylvania 15521 are hereby CONFIRMED to
 Purchaser for $______________________, free and divested of all liens, claims and
 encumbrances, including without limitation the pending litigation in this Court found at Adversary
 No. 19-07014-JAD and any matters relating thereto, and, that the Movant is authorized to make,
 execute and deliver to the Purchaser(s) above named the necessary deed and/or other documents
 required to transfer title to the property purchased upon compliance with the terms of sale;

        It is FURTHER ORDERED, that the above recited liens and claims, be, and they hereby
 are, transferred to the proceeds of sale, if and to the extent they may be determined to be valid liens
 against the sold property, that the within decreed sale shall be free, clear and divested of said liens
 and claims;

        It is FURTHER ORDERED, that the following expenses/costs shall immediately be paid
 at the time of closing. Failure of the Closing Agent to timely make and forward the disbursements
 required by this Order will subject the closing agent to monetary sanctions, including among other
 things, a fine or the imposition of damages, after notice and hearing, for failure to comply with the
 above terms of this Order. Except as to the distribution specifically authorized herein, all
 remaining funds shall be held by Counsel for Movant pending further Order of this Court after
 notice and hearing.

     (1) The following lien(s)/claim(s) and amounts: The secured claims of Rapid Funding LLC
 (or its successor or assign), Bedford County Tax Claim Bureau, Bedford County, East
Case 19-70321-JAD        Doc 116      Filed 10/01/19 Entered 10/01/19 08:00:17              Desc Main
                                     Document      Page 4 of 5


 Providence Township, Everett Area School District, Pleasantville Borough, Chestnut Ridge
 School District, and Chestnut Ridge Area Joint Municipal Authority;

    (2) Delinquent real estate taxes not included in the above, if any;

    (3) Current real estate taxes not included in the above, pro-rated to the date of closing;

    (4) The costs of local newspaper advertising in the amount of $51.47;

    (5) The costs of legal journal advertising in the amount of $34.00;

   (6) The balance of funds realized from the within sale shall be held by the Attorney for the
 Movant/Plaintiff until further Order of Court, after notice and hearing; and,

    (7) Other:

        It is FURTHER ORDERED, that in the event of any inconsistency between the Asset
 Purchase Agreement and any sale motion or similar pleading filed in the Bankruptcy Case, the
 Agreement shall govern.

        It is FURTHER ORDERED that:

    (1) Within seven (7) days of the date of this Order, the Movant/Plaintiff shall serve a copy of
        the within Order on each Respondent/Defendant (i.e., each party against whom relief is
        sought) and its attorney of record, if any, upon any attorney or party who answered the
        motion or appeared at the hearing, the attorney for the debtor, the Closing Agent, the
        Purchaser, and the attorney for the Purchaser, if any, and file a certificate of service.
    (2) Closing shall occur within thirty (30) days of this Order or as set forth in the Asset
        Purchase Agreement, whichever is earlier.
    (3) Within seven (7) days following closing, the Movant shall file a Report of Sale which shall
        include a copy of the HUD-1 or other Settlement Statement; and,
    (4) This Sale Confirmation Order survives any dismissal or conversion of the within case.
    (5) Notwithstanding any provision to the contrary contained in the Motion (including Section
 42 thereof) or any provision contained in the Asset Purchase Agreement (including Section 7(g)
 thereof), the easement granted to Breezewood Enterprises, Inc. by the Debtor on June 13, 2018
 over the property commonly known as 16509 Lincoln Highway, Township of East Providence,
 Breezewood, Pennsylvania, presently designated Tax Parcel No. I.09-B.07-004-0-001, as recorded
Case 19-70321-JAD        Doc 116     Filed 10/01/19 Entered 10/01/19 08:00:17          Desc Main
                                    Document      Page 5 of 5


 in the Office of the Recorder of Deeds of Bedford County, Pennsylvania, on June 18, 2018, at 3:57
 p.m., at Book 2018, Page 2753, shall remain in full force and effect and shall not be affected by
 this Order or the sale of assets confirmed by this Order.

                                               BY THE COURT:




                                               JEFFERY A. DELLER
                                               UNITED STATES BANKRUPTCY JUDGE
